DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Status
Claims 10-15 have been withdrawn.
Claims 1-9 have been examined on the merits.

Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on 09/26/2022 is acknowledged.

Priority
Acknowledgment is made of the applicant's claim for foreign priority based on an application filed in Sweden on 11/28/2017. It is noted that applicant has filed a certified copy of the application, SE1751459-7, as required by 37 CFR 1.55.

	Information Disclosure Statement
The information disclosure statements (IDS) submitted on or before 08/18/2022 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the information disclosure statements are being considered by the examiner and initial copies are attached herewith.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Claim 3 recites “wherein the wet milling is performed for a period of time sufficient” to obtain a desired discharge capacity. This limitation could encompass an exceedingly broad range of times and requires one of ordinary skill in the art to perform undue experimentation to determine said range. The instant specification fails to set forth clear boundaries for what a sufficient period of time is or why one of ordinary skill in the art would be expected to have this knowledge. The discharge capacity of recycled activated negative electrode materials is a farely unpredictable characteristic due to the number of variables involved in and the complexity of the recycling processes known in the art. Although the instant specification sets forth working examples wherein wet milling is performed for a specific amount of time (pg. 13-14) to achieve a desired discharge capacity, the examples are limited in scope. According to the state of the prior art and the nature of the invention, the instant invention would be expected to have industrial applications. However, the instant specification fails to disclose either a working example for an industrial scale or general boundaries for what a sufficient period of time would be for such a scale. These factors considered as a whole lead to a conclusion of a lack of enablement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “a period of time” in claim 3 is a relative term which renders the claim indefinite. The term “a period of time” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “more than 2000 cycles”, and the claim also recites about “21 cycles to about 2000 cycles” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US20140096647A1) in view of Ebato (JP-06275262-A, machine translation used for rejection below).

Regarding claim 1, Smith discloses a method of producing an activated negative electrode powder for use in nickel-metal hydride (NiMH) batteries ([0008]), the method ([0011-0024]) comprising the steps: 

a) providing at least one previously cycled NiMH battery ([0012]); 

b) isolating a negative electrode powder from the previously cycled NiMH battery (“cleaned                 
                    
                        
                            A
                            B
                        
                        
                            5
                        
                    
                
            ”; [0022]); 

However, Smith fails to disclose c) wet-milling or milling the negative electrode powder, thereby obtaining a mixture of the activated negative electrode powder and a byproduct rich in rare earth hydroxides; and d) separating the activated negative electrode powder from the byproduct.  

Ebato discloses that during the charge/discharge ([005]) process of a nickel metal hydride battery ([001]) using an                 
                    
                        
                            A
                            B
                        
                        
                            5
                        
                    
                
             alloy ([002]; [009]) negative electrode active material, rare earth metal hydroxides (“hydroxides of lanthanum”; [005]) are deposited on the surface of the alloy forming a passivation layer ([004]) and reducing the discharge capacity of the active material ([005]).
To address this problem, Ebato discloses a method of removing the passivation layer from the active material particles comprising c) ball milling or ultrasonicating the alloy particles ([0010]) to produce a precipitate of a rare earth hydroxide (“hydroxide of lanthanum”; [0010]) and d) separating the alloy particles and the rare earth hydroxides by sieving ([0010]). Ebato discloses that the effect of this process is to improve the oxidation resistance of the alloy without reducing the hydrogen storage capacity.

Ebato and Smith are from the same field of endeavor, namely the nickel metal hydride negative electrode active materials. Therefore, it would have been obvious to one of ordinary skill in the art to have modified Smith by employing the passivation layer removal steps disclosed by Ebato above on the recovered                 
                    
                        
                            A
                            B
                        
                        
                            5
                        
                    
                
             alloy of Smith in order to reduce the oxidation resistance of Smith’s alloy without reducing the hydrogen storage capacity as recognized by Ebato.

Regarding claim 2, modified Smith discloses wherein in step c) the wet- milling involves ultrasonication or ball-milling (Ebato [0010]).

Regarding claim 3, modified Smith fails to explicitly disclose wherein the wet milling is performed for a period of time sufficient to obtain an activated negative electrode powder having a discharge capacity that is at least 80% of a discharge capacity of freshly manufactured negative electrode powder when measured under the same conditions.  However, Ebato is directed to improving the discharge capacity ([005]) of the                 
                    
                        
                            A
                            B
                        
                        
                            5
                        
                    
                
             alloy. Further, Ebato specifically discloses that wet milling is performed to remove the passivation layer ([0010]) which affects the discharge capacity ([005]) of the alloy. Therefore, one of ordinary skill in the art would have had good reason to optimize the period of time that wet milling is performed in order to improve the discharge capacity of the                 
                    
                        
                            A
                            B
                        
                        
                            5
                        
                    
                
             alloy. 

“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Regarding claim 4, modified Smith fails to disclose wherein the previously cycled NiMH battery has undergone from about 1 to about 20 cycles.  

However, Smith discloses that the “                
                    
                        
                            A
                            B
                        
                        
                            5
                        
                    
                
             component is the most expensive raw material cost” ([0007]) for the nickel metal hydride battery. Therefore, one of ordinary skill in the art would have had good reason to employ batteries cycled within the instantly claimed range in modified Smith in order to recover the expensive                 
                    
                        
                            A
                            B
                        
                        
                            5
                        
                    
                
             alloy from a practical and predictable source.

Regarding claim 5, modified Smith fails to disclose wherein the previously cycled NiMH battery has undergone from about 21 cycles to about 2000 cycles, or more than 2000 cycles.

However, Smith discloses that the “                
                    
                        
                            A
                            B
                        
                        
                            5
                        
                    
                
             component is the most expensive raw material cost” ([0007]) for the nickel metal hydride battery. Therefore, one of ordinary skill in the art would have had good reason to employ batteries cycled within the instantly claimed range in the modified Smith in order to recover the expensive                 
                    
                        
                            A
                            B
                        
                        
                            5
                        
                    
                
             alloy from a practical and predictable source.

Regarding claim 6, modified Smith discloses wherein the negative electrode powder comprises a                 
                    
                        
                            A
                            B
                        
                        
                            5
                        
                    
                     
                
            hydrogen storage alloy. ([0022]).

Regarding claim 7, modified Smith fails to explicitly disclose wherein the negative electrode powder further comprises unalloyed nickel.  

However, modified Smith discloses that step b) of the method involves isolating the negative electrode active material from nickel hydroxide ([0021]) and other unalloyed nickel components ([0020]). One of ordinary skill in the art would recognize that the separation and purification process disclosed by Smith, although efficient, is not perfect and impurities including nickel hydroxide and other unalloyed nickel components are to be expected in small amounts. Therefore, it would have been obvious to one of ordinary skill in the art that a small amount of impurity in the form of nickel hydroxide or other unalloyed forms of nickel would be present in the negative electrode powder of modified Smith.

Regarding claim 8, modified Smith discloses an activated negative electrode powder obtained by the method of claim 1.  

Regarding claim 9, modified Smith fails to disclose the negative electrode powder having an average particle size as measured by SEM of 30 microns or less.

	However, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In re Rose , 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) (see MPEP 2144.04). Therefore, one of ordinary skill in the art would have found the instant claim obvious over modified Smith as a change in particle size would not be expected to produce new or unexpected results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253. The examiner can normally be reached M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/G.A.K./Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727